

116 S4086 IS: Forgotten Vietnam Veterans Act of 2020
U.S. Senate
2020-06-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4086IN THE SENATE OF THE UNITED STATESJune 25, 2020Mr. Boozman (for himself and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on Veterans' AffairsA BILLTo amend title 38, United States Code, to revise the definition of Vietnam era for purposes of the laws administered by the Secretary of Veterans Affairs, and for other purposes.1.Short titleThis Act may be cited as the Forgotten Vietnam Veterans Act of 2020. 2.Revision of definition of Vietnam era for purposes of the laws administered by the Secretary of Veterans AffairsSection 101(29)(A) of title 38, United States Code, is amended by striking February 28, 1961 and inserting November 1, 1955. 